Citation Nr: 1802296	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
		
1.  Entitlement to an initial compensable evaluation for left foot hallux valgus.

2.  Entitlement to an initial compensable evaluation for right foot hallux valgus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's bilateral hallux valgus has been manifested by pain during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent, but not higher, evaluation for right foot hallux valgus are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.59, 4.71a, Diagnostic Code 5280 (2017).  

2.  The criteria for an initial 10 percent, but not higher, evaluation for right foot hallux valgus are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.59, 4.71a, Diagnostic Code 5280 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2009 and October 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hallux Valgus

The maximum allowable schedular rating for hallux valgus is 10 percent. That rating is provided if there has been an operation with resection of the metatarsal head, or there are symptoms severe enough to equal amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

There is no record of any surgical procedure for the hallux valgus of either foot, and the Veteran has not reported such.  

At the January 2014 VA examination, the examiner noted that the date of onset of symptoms was in July 2011.  The hallux valgus conditions began gradually over time with swelling and extreme pain.  The Veteran indicated, however, that the condition was getting worse.  The examiner noted that the symptoms were mild to moderate bilaterally, and the Veteran had not had surgery for hallux valgus.  The Veteran's posture and gait were within normal limits, and there was no change in the diagnosis bilaterally.  

The evidence of record shows that the Veteran's bilateral hallux valgus has not been manifested by the need for surgical resection of the metatarsal head or with symptoms equal to amputation of the great toe.

However, the Board finds that a rating of at least 10 percent is warranted for left foot and right foot hallux valgus throughout the appeal period.  Where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, the evidence shows that the Veteran reported that his bilateral hallux valgus had been manifested by extreme pain throughout the appeal period, and was getting worse.  Thus, in light of the holding in Southall-Norman, the Board finds that a 10 percent rating is warranted for each of these disabilities during the entire period on appeal.  


ORDER

Entitlement to an initial 10 percent, but not higher, evaluation for left foot hallux valgus is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent, but not higher, evaluation for right foot hallux valgus is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


